EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alfred Walker on July 27, 2022

The application has been amended as follows: 
Claims 12-19, 21, and 30 are canceled.
Claims 1 and 27 are amended as seen below.
The amendments are made to the set of claims filed on July 19, 2022.

--  1.	A maternity garment comprising: 
a stretchable mesh region in an upper abdomen portion of a full abdomen area of said garment expandable over time of a pregnancy and adapted to accommodate a growing fetus; 
side flank areas of fabric configured to provide side support for said stretchable mesh region; adjustable bra straps supporting said flank areas; 
a middle band of structural support material attached to a bottom edge of said mesh region extending from one side flank area of said flank areas to an opposite side flank area of said flank areas providing bottom support of said mesh region, said middle band being provided in a thickness of from 20 deniers to 100 deniers; 
said middle band being bounded beneath by a lower abdomen portion of said full abdomen area, said lower abdomen portion comprised of a layer of solid fabric adapted to support the weight of said fetus, said layer of solid fabric provided in a thickness of from 40 deniers to 200 deniers, wherein said middle band of structural material is less dense and lighter than said lower abdomen portion; 
an area of said maternity garment comprising structural sections of support material, [[-]]including a wide-open crotch double gusset allowing use of a rest room without removal of said garment; 
wherein separate areas of support are provided for said stretchable mesh region in said upper abdomen portion and said lower abdomen portion adapted to support the weight of said fetus, said areas of support being separated by said middle band of structural support material; and, 
wherein said full abdomen area includes three different thicknesses of material, the lower abdomen portion being the thickest supportive fabric in said full abdomen area, while the middle band is made of material less dense and lighter than said lower abdomen portion, and the stretchable mesh region being the lightest of all three portions of the full abdomen area of said garment.


27.	A maternity garment comprising:
a variable density stretchable mesh region in an upper abdomen portion of a full abdomen area of said garment expandable over time of a pregnancy and adapted to accommodate a growing fetus; 
side flank areas of fabric configured to provide side support for said stretchable mesh region; 
adjustable bra straps supporting said flank areas; 
a middle band of structural support material attached to a bottom edge of said mesh region extending from one side flank area of said flank areas to an opposite side flank area of said flank areas providing bottom support of said mesh region; 
said middle band being bounded beneath by a lower abdomen portion of said full abdomen area, said lower abdomen portion comprised of a layer of solid fabric adapted to support the weight of said fetus; 
an area of said maternity garment comprising structural sections of support material, including a wide-open crotch double gusset allowing use of a rest room without removal of said garment; and 
wherein separate areas of support are provided for said stretchable mesh region in said upper abdomen portion and said lower abdomen portion adapted to support the weight of said fetus, said areas of support being separated by said middle band of structural material.   --


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks and amendments to the claims filed on April 22, 2022 and July 19, 2022 have overcome the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-8, 10, 11, 23-27, 29, 32, and 34-40 are allowed over the prior art of record.

Election/Restriction
Claims 1, 3-8, 10, 11, 23-27, 29, 32, and 34-40 are allowable. The restriction requirement between Inventions I and II and Species 1 and 2, as set forth in the Office action mailed on July 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Invention I and II and Species 1 and 2 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732